194 N.W.2d 189 (1972)
Marie MURPHY, widow of James E. Murphy, Deceased, Relator,
v.
MINNESOTA MINING & MANUFACTURING CO., et al., Respondents.
No. 42976.
Supreme Court of Minnesota.
January 21, 1972.
O'Neill, Burke & O'Neill and Jon R. Duckstad, St. Paul, for relator.
Baglio & Buckley and Ronald O. W. Ylitalo, St. Paul, for respondents.
Heard before KNUTSON, C. J., and OTIS, ROGOSHESKE, and PETERSON, JJ.

OPINION
PER CURIAM.
Relator seeks review of a decision of the Workmen's Compensation Commission reversing an order which had granted her dependency compensation.
Three physicians testified that the heart attack which caused the employee's death was work-related. Three equally qualified physicians testified to the contrary.
Since the commission had before it credible testimony on which to base its findings, and the findings are not manifestly contrary to the evidence, we are bound by them. Dudovitz v. Shoppers City, Inc., 282 Minn. 322, 164 N.W.2d 873 (1969); Grabowski v. Great Northern Oil Co. 283 Minn. 205, 167 N.W.2d 14 (1969); Murphy v. St. Paul Goodwill Industries, 283 Minn. 496, 168 N.W.2d 505 (1969).
Affirmed.
MURPHY, J., took no part in the consideration or decision of this case.
TODD, J., not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.